Citation Nr: 0716137	
Decision Date: 05/31/07    Archive Date: 06/11/07

DOCKET NO.  02-03 871	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North 
Little Rock, Arkansas


THE ISSUES

1.  Entitlement to an initial rating in excess of 20 percent 
for diabetes mellitus with impotence, prior to April 22, 
2003.  

2.  Entitlement to a rating in excess of 40 percent for 
diabetes mellitus with impotence, for the period beginning 
April 22, 2003. 

3.  Entitlement to an initial rating in excess of 10 percent 
for diabetic sensory peripheral neuropathy of the right lower 
extremity, prior to January 31, 2003.  

4.  Entitlement to a rating in excess of 20 percent for 
diabetic sensory peripheral neuropathy of the right lower 
extremity, prior to August 8, 2003.  

5.  Entitlement to a rating in excess of 40 percent for 
diabetic sensory peripheral neuropathy of the right lower 
extremity, for the period beginning August 8, 2003.  

6.  Entitlement to an initial rating in excess of 10 percent 
for diabetic sensory peripheral neuropathy of the left lower 
extremity prior to January 31, 2003.  

7.  Entitlement to a rating in excess of 20 percent for 
diabetic sensory peripheral neuropathy of the left lower 
extremity prior to August 8, 2003.  

8.  Entitlement to a rating in excess of 40 percent for 
diabetic sensory peripheral neuropathy of the left lower 
extremity for the period beginning August 8, 2003.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Andrew Ahlberg, Counsel


INTRODUCTION

The veteran served on active duty from December 1954 to 
August 1975. 

This case was previously before the Board of Veterans' 
Appeals (hereinafter Board) on appeal from ratings decisions 
by the Department of Veterans Affairs (hereinafter VA) 
Regional Office in North Little Rock, Arkansas (hereinafter 
RO).  




FINDINGS OF FACT

1.  Prior to April 22, 2003, the veteran's diabetes mellitus 
required insulin and restricted diet.

2.  From April 22, 2002, the veteran's diabetes mellitus has 
required insulin, a restricted diet, and the regulation of 
daily activities.

3.  Prior to January 31, 2003, diabetic sensory peripheral 
neuropathy of the right or left lower extremity resulted in 
mild disability. 

4.  Prior to August 8, 2003, diabetic sensory peripheral 
neuropathy of the right or left lower extremity resulted in 
mild to moderate disability.  

5.  From August 8, 2003, diabetic sensory peripheral 
neuropathy of the right or left lower extremity is manifested 
by moderately severe disability.  


CONCLUSIONS OF LAW

1.  The criteria for an initial rating in excess of 20 
percent for diabetes mellitus with impotence, prior to April 
22, 2003, are not met.  38 U.S.C.A. §§ 1155, 5103A, 5107 
(West 2002); 38 C.F.R. § 4.119, Diagnostic Code 7913 (2006).    

2.  The criteria for a rating in excess of 40 percent for 
diabetes mellitus with impotence for the period beginning 
April 22, 2003, are not met.  38 U.S.C.A. §§ 1155, 5103A, 
5107 (West 2002); 38 C.F.R. § 4.119, Diagnostic Code 7913 
(2006).    

3.  The criteria for an initial rating in excess of 10 
percent for diabetic sensory peripheral neuropathy of the 
right lower extremity, prior to January 31, 2003, are not 
met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 38 C.F.R. 
§ 4.124a, Diagnostic Code 8520 (2006).    
 
4.  The criteria for a rating in excess of 20 percent for 
diabetic sensory peripheral neuropathy of the right lower 
extremity, prior to August 8, 2003, are not met.  38 U.S.C.A. 
§§ 1155, 5103A, 5107 (West 2002); 38 C.F.R. § 4.124a, 
Diagnostic Code 8520 (2006).    
 
5.  The criteria for a rating in excess of 40 percent rating 
for diabetic sensory peripheral neuropathy of the right lower 
extremity, for the period beginning August 8, 2003, are not 
met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 
38 C.F.R. § 4.124a, Diagnostic Code 8520 (2006).    

6.  The criteria for an initial rating in excess of 10 
percent for diabetic sensory peripheral neuropathy of the 
left lower extremity, prior to January 31, 2003, are not met.  
38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 38 C.F.R. § 
4.124a, Diagnostic Code 8520 (2006).    
 
7.  The criteria for a rating in excess of 20 percent for 
diabetic sensory peripheral neuropathy of the left lower 
extremity, prior to August 8, 2003, are not met.  38 U.S.C.A. 
§§ 1155, 5103A, 5107 (West 2002); 38 C.F.R. §, 4.124a, 
Diagnostic Code 8520 (2006).    
 
8.  The criteria for a rating in excess of 40 percent rating 
for diabetic sensory peripheral neuropathy of the left lower 
extremity for the period beginning August 8, 2003, are not 
met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 
38 C.F.R. § 4.124a, Diagnostic Code 8520 (2006).    


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duty to notify and assist

With respect to the veteran's claims on appeal, VA has met 
the notification and assistance duties under applicable 
statute and regulations.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2005); 38 


C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2006).  With regard 
to the duty to notify, a letter dated in June 2001 prior to 
the initial adjudication, and letters subsequent thereto 
dated in August 2001, May 2003, March 2004, and July 2004 
satisfied the duty to notify provisions.  See 38 U.S.C.A. § 
5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 
Vet. App. 183, 187 (2002); Prickett v. Nicholson, 20 Vet. 
App. 370, 376 (2006) (noting that a VCAA defect may be cured 
by issuance of a fully compliant notification followed by a 
re-adjudication of the claim).  Further, the purpose behind 
the notice requirement has been satisfied because the veteran 
has been afforded a meaningful opportunity to participate 
effectively in the processing of his claim, to include the 
opportunity to present pertinent evidence. 

As for the duty to assist, the veteran's service medical 
records have been obtained, along with VA medical records.  
The veteran has been afforded VA examinations.  There is no 
indication in the record that additional evidence relevant to 
the issues decided herein is available and not part of the 
claims file.  

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 
537 (2006); see also Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).

II. Legal Criteria/Analysis 

Disability ratings are intended to compensate reductions in 
earning capacity as a result of the specific disorder.  38 
U.S.C.A. § 1155; 38 C.F.R. Part 4 (2006).  In considering the 
severity of a disability it is essential to trace the medical 
history of the veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41 (2006).  
Consideration of the whole recorded history is necessary so 
that a rating may accurately reflect the elements of 
disability present.  38 C.F.R. § 4.2; Peyton v. Derwinski, 
1 Vet. App. 282 (1991).  While the regulations require review 
of the recorded history of a disability by the adjudicator to 
ensure a more accurate evaluation, the regulations do not 
give past medical reports precedence over the current medical 
findings.  Where an increase in the disability rating is at 
issue, the present level of the veteran's disability is the 


primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  However, the rule articulated in Francisco did not 
apply to the assignment of an initial rating for a disability 
following an initial award of service connection for that 
disability.  Fenderson v. West, 12 Vet. App. 119 (1999); 
Francisco, 7 Vet. App. at 58.  

Consistent with Fenderson, the RO has assigned "staged" 
ratings for the disabilities at issue, and the propriety of 
these staged ratings will be addressed below.  See AB v. 
Brown, 6 Vet. App. 35 (1993) (holding that, on a claim for an 
increased rating, the veteran will generally be presumed to 
be seeking the maximum benefit allowed by law and regulation, 
and that such a claim remains in controversy, even if 
partially granted, where less than the maximum benefit 
available has been awarded).

A.  Diabetes Mellitus with Impotence 

Diabetes mellitus that is manageable solely by a restricted 
diet warrants a 10 percent disability rating.  Disability due 
to diabetes that requires insulin and restricted diet, or an 
oral hypoglycemic agent and restricted diet, warrants a 20 
percent rating.  A 40 percent rating for diabetes mellitus 
requires, in addition to the need for insulin and a 
restricted diet, disability necessitating the regulation of 
daily activities.  The term "regulation of daily 
activities" is defined as "avoidance of strenuous 
occupational and recreational activities."  
38 C.F.R. § 4.119, Diagnostic Code 7913.

A 60 percent disability rating will be assigned when diabetes 
requires insulin, restricted diet, and regulation of 
activities with episodes of ketoacidosis or hypoglycemic 
reactions requiring one or two hospitalizations per year or 
twice a month visits to a diabetic care provider, plus 
complications that would not be compensable if separately 
evaluated.  Id. 

A 100 percent disability rating will be assigned when 
diabetes requires more than one daily injection of insulin, 
restricted diet, and regulation of activities with episodes 
of ketoacidosis or hypoglycemic reactions requiring at least 
three 


hospitalizations per year or weekly visits to a diabetic care 
provider, plus either progressive loss of weight and strength 
or complications that would be compensable if separately 
evaluated.  Id. 

Compensable complications of diabetes are to be rated 
separately unless they are part of the criteria used to 
support a 100 percent rating.  Noncompensable complications 
are considered part of the diabetic process.  
38 C.F.R. § 4.119, Diagnostic Code 7913, Note (1).  

Service connection for diabetes mellitus with impotence was 
granted and an evaluation of 20 percent was assigned, 
effective December 9, 1999.  Thereafter, a rating action 
dated in May 2005, granted an increased rating of 40 percent 
for diabetes mellitus with impotence, effective April 22, 
2003.  

Private medical records from December 1999, provided a 
diagnosis of insulin dependent diabetes mellitus.  Thereafter 
in May 2001, a private physician indicated that the veteran 
was first seen for diabetes mellitus in 1996, and was 
diagnosed with diabetes mellitus, Type II.  In July 2001, it 
was noted that the veteran was not overweight and followed a 
diabetic diet.  

A VA examination in December 2001, indicated that the veteran 
took insulin and was on dietary restrictions.  The diagnosis 
was diabetes mellitus, Type II.  An erectile dysfunction 
secondary to diabetes mellitus was also diagnosed.  

Review of the evidence dated or received prior to April 22, 
2003, does not reflect any evidence that the veteran's 
diabetes, in addition to necessitating insulin and a 
restricted diet, resulted in disability necessitating the 
regulation of daily activities.  Therefore, an initial rating 
in excess of 20 percent is not warranted.  38 C.F.R. § 4.119, 
Diagnostic Code 7913. 

A private medical record dated April 22, 2003, indicated that 
the veteran received insulin on a daily basis, was on a 
restricted diet of 2000 calories per day and that he was 
"limited in his activities of daily life."  A May 2004 VA 
examination, reported 


that the veteran has not been in ketoacidosis or a coma and 
that he had not been hospitalized over the past year for his 
diabetes.  It was indicated the veteran visited his primary 
care doctor at three month intervals for his diabetes, and he 
described hypoglycemia on only a "very infrequent basis."  
The veteran reported that he did not experience symptoms of 
hypoglycemia with ordinary activity such as walking at a 
normal pace, and he described his energy level as "quite 
satisfactory."  The veteran's weight was described as 
stable.  

The evidence of record does not show that the veteran's 
service-connected diabetes mellitus does not result in 
episodes of ketoacidosis or hypoglycemic reactions requiring 
one or two hospitalizations per year or twice a month visits 
to a diabetic care provider.  Accordingly, a rating in excess 
of 40 percent from April 22, 2003, is not warranted.  

B.  Peripheral Neuropathy  

Incomplete paralysis of the sciatic nerve resulting in mild 
disability warrants a 10 percent rating.  38 C.F.R. § 4.124a, 
Diagnostic Code 8520.  Moderate disability due to incomplete 
paralysis of the sciatic nerve warrants a 20 percent rating.  
Id.  Moderately severe disability due to incomplete paralysis 
of the sciatic nerve warrants a 40 percent rating.  Id.  
Severe disability due to incomplete paralysis of the sciatic 
nerve with marked muscular atrophy warrants a 60 percent 
rating.  Id. 

Service connection for diabetic sensory peripheral neuropathy 
of the right and left lower extremities was granted with an 
initial evaluation of 10 percent for each lower extremity, 
effective December 9, 1999.  Thereafter, a rating decision in 
May 2005, the RO increased the original 10 percent ratings 
for diabetic sensory peripheral neuropathy of the right and 
lower extremity to 20 percent for each lower extremity, 
effective from January 31, 2003, and 40 percent for each 
lower extremity, effective from August 8, 2003.  

A private medical record in July 2001, indicated that due to 
his diabetes mellitus, the veteran had diabetic neuropathy.  
A VA examination conducted in January 


2002, found strength and muscle tone of all major muscle 
groups in both lower extremities were within normal limits, 
with no atrophy, fasciculations, or ataxia.  Gait was normal.  
The examiner noted that the veteran stated that his walking 
was limited to approximately one-and-on-half miles, but this 
was due to the arthritis in his knees.  Sensory examination 
revealed pain and touch were diminished in a stocking 
distribution to the ankles, bilaterally.  Proprioception was 
intact in both feet, and vibratory sensation is absent in 
both feet.  Patellar tendon jerks were 2+ and symmetrical.  
Achilles tendon jerks were absent, bilaterally.  Plantar 
responses were flexor, bilaterally.  The diagnosis was mild 
distal symmetrical sensory peripheral neuropathy of both 
lower extremities, secondary to diabetes mellitus.

In a May 2002 VA outpatient treatment record, decreased 
sensation in the lateral aspect of both feet was found.  
Peripheral pulses were 2+ and symmetrical and pedal pulses 
examination was abnormal.

Accordingly, prior to January 31, 2003, the veteran's 
service-connected diabetic sensory peripheral neuropathy of 
the right and left lower extremities was manifested by no 
more than mild disability, and therefore, an initial 
evaluation in excess of 10 percent for each lower extremity 
is not warranted.  38 C.F.R. § 4.124a, Diagnostic Code 8520.   

A January 31, 2003, electromyogram revealed findings of 
diffuse, predominately axonopathic, length-dependent, 
sensorimotor peripheral neuropathy with "mild to moderate" 
involvement of the lower extremities.  VA outpatient 
treatment record in June 2003, reported decreased sensation 
in both feet.  Pedal pulses examination was normal.  As mild 
to moderate involvement of the lower extremities was shown, a 
20 percent evaluation is the appropriate rating, and a rating 
in excess thereof prior to August 8, 2003 is not warranted.  
Id. 

An August 8, 2003, VA outpatient treatment record reported 
that the veteran had symptoms of burning feet and difficulty 
walking and sleeping at night.  The veteran stated that his 
legs burned and ached all the time, with occasional sharp 
pains that 


shoot into the foot.  A sensory examination found decreased 
pinprick up to the knees, with decreased vibration up to the 
knees.  The assessment was moderately severe diabetic 
neuropathy.  

An April 2004 VA examination showed distal lower extremity 
strength to be 80 percent of normal; diminished pain and 
touch sensation in a symmetrical stocking distribution to the 
knees, bilaterally; diminished proprioception in both feet; 
and absent vibratory sensation in both feet.  Knee jerks and 
ankle jerks were absent, bilaterally, and plantar responses 
were flexor, bilaterally.  The diagnosis was moderately 
severe distal symmetrical sensory-motor peripheral neuropathy 
of both lower extremities due to diabetes mellitus. 

While the above clinical findings clearly reflect significant 
impairment, the examiner did not describe the impairment as 
"severe," nor did the findings from this examination 
included marked muscular atrophy.  There is otherwise no 
objective evidence reflecting severe disability due to 
incomplete paralysis of the sciatic nerve of either lower 
extremity, with marked muscular atrophy.  As such, a rating 
in excess of 40 percent for sensory peripheral neuropathy of 
the right or left lower extremity for the period beginning 
August 8, 2003, is not warranted.  38 C.F.R. § 4.124a, 
Diagnostic Code 8520. 

C.  Extraschedular/Final Considerations

In exceptional cases where schedular evaluations are found to 
be inadequate, the RO may refer a claim to the Chief Benefits 
Director or the Director, Compensation and Pension Service, 
for consideration of "an extra-schedular evaluation 
commensurate with the average earning capacity impairment due 
exclusively to the service-connected disability or 
disabilities."  38 C.F.R. § 3.321(b)(1) (2006).  The 
governing norm in these exceptional cases is:  A finding that 
the case presents such an exceptional or unusual disability 
picture with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards."  Floyd v. Brown, 9 Vet. App. 88, 94 (1996).  In 
this case, however, the staged schedular evaluations 


assigned by the RO are not inadequate.  Ratings in excess of 
those assigned are provided for certain manifestations of the 
veteran's service-connected diabetes mellitus residuals, but 
those manifestations are not present in this case.  Moreover, 
the Board finds no evidence of an exceptional disability 
picture.  The veteran has not required frequent 
hospitalizations due to the residuals of diabetes mellitus 
addressed above, and these service-connected residuals have 
not shown functional limitation beyond that contemplated by 
the staged ratings that have been assigned.  Accordingly, 
referral of this decision for extraschedular consideration is 
not indicated.  

Finally, in reaching these decisions the Board considered the 
doctrine of reasonable doubt; however, as the preponderance 
of the evidence is against the veteran's claims for ratings 
in excess of those assigned, the doctrine is not for 
application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).
 

ORDER

An initial rating in excess of 20 percent for diabetes 
mellitus with impotence, prior to April 22, 2003, is denied.  

A rating in excess of 40 percent for diabetes mellitus with 
impotence, for the period beginning April 22, 2003, is 
denied. 

An initial rating in excess of 10 percent for diabetic 
sensory peripheral neuropathy of the right lower extremity, 
prior to January 31, 2003, is denied.  

A rating in excess of 20 percent for diabetic sensory 
peripheral neuropathy of the right lower extremity, prior to 
August 8, 2003, is denied.  

A rating in excess of 40 percent for diabetic sensory 
peripheral neuropathy of the right lower extremity, for the 
period beginning August 8, 2003, is denied.  

An initial rating in excess of 10 percent for diabetic 
sensory peripheral neuropathy of the left lower extremity 
prior to January 31, 2003, is denied.  

A rating in excess of 20 percent for diabetic sensory 
peripheral neuropathy of the left lower extremity prior to 
August 8, 2003, is denied.  

A rating in excess of 40 percent for diabetic sensory 
peripheral neuropathy of the left lower extremity for the 
period beginning August 8, 2003, is denied.  



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


